Citation Nr: 0105012	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  94-37 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for residuals of 
chemical exposure claimed as joint pain, respiratory 
disorder, glaucoma, neurogenic bowel, neurogenic bladder, 
chronic fatigue syndrome and a brain disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
May 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  The Board in 
October 1996 remanded the case to the RO for further 
development.  The RO recently returned the case to the Board 
for appellate consideration. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The record shows that the Board remanded this case to obtain 
additional evidentiary development, allow for initial 
consideration of evidence at the RO and to clarify 
representation.  At the time the only issue on appeal was 
whether service connection for a psychiatric disability 
including PTSD should be granted. The issues of service 
connection for a heart disorder and residuals of chemical 
exposure were added to the appeal and the record shows that 
the RO in June 1999 denied the claims as not well grounded.

Before the RO returned the case to the Board, the veteran in 
June 2000 requested another hearing at the RO on the appeal 
issues and his representative in August 2000 inquired about 
the status of the hearing request.  The veteran in September 
2000 outlined what he intended to discuss at the hearing.  A 
report of contact in October 2000 regarding his request noted 
that an RO official decreed that the hearing would be for 
submission of evidence but "not to discuss the pros/cons of 
evidence".  

There is a report of contact with the veteran in October 2000 
that explained this decision regarding the hearing and noted 
his disagreement.  He elaborated on his position in another 
letter to the RO in October 2000.  The RO then asked him to 
provide a written statement as to the nature of the "new 
evidence" before any action would be taken on his hearing 
request.  

A deferred rating decision in December 2000 advised that no 
additional hearings would be scheduled since the veteran only 
wanted to "argue phrases & diagnoses" and that this had 
been explained to him many times.  The record shows RO 
hearings pertinent to matters on appeal were conducted in 
January 2000, January 1998 (two hearings) and in March 1994. 

The Board observes that 38 C.F.R. § 3.103(c) provides the 
following:

The right to a hearing. (1) Upon request, a 
claimant is entitled to a hearing at any time on 
any issue involved in a claim within the purview 
of part 3 of this chapter, subject to the 
limitations described in Sec. 20.1304 of this 
chapter with respect to hearings in claims which 
have been certified to the Board of Veterans 
Appeals for appellate review. VA will provide the 
place of hearing in the VA office having original 
jurisdiction over the claim or at the VA office 
nearest the claimant's home having adjudicative 
functions, or, subject to available resources and 
solely at the option of VA, at any other VA 
facility or federal building at which suitable 
hearing facilities are available. VA will provide 
one or more employees who have original 
determinative authority of such issues to conduct 
the hearing and be responsible for establishment 
and preservation of the hearing record. Hearings 
in connection with proposed adverse actions and 
appeals shall be held before one or more VA 
employees having original determinative authority 
who did not participate in the proposed action or 
the decision being appealed. All expenses 
incurred by the claimant in connection with the 
hearing are the responsibility of the claimant.  
(2) The purpose of a hearing is to permit the 
claimant to introduce into the record, in person, 
any available evidence which he or she considers 
material and any arguments or contentions with 
respect to the facts and applicable law which he 
or she may consider pertinent. All testimony will 
be under oath or affirmation. The claimant is 
entitled to produce witnesses, but the claimant 
and witnesses are expected to be present. The 
Veterans Benefits Administration will not 
normally schedule a hearing for the sole purpose 
of receiving argument from a representative.  It 
is the responsibility of the VA employee or 
employees conducting the hearings to explain 
fully the issues and suggest the submission of 
evidence which the claimant may have overlooked 
and which would be of advantage to the claimant's 
position. To assure clarity and completeness of 
the hearing record, questions which are directed 
to the claimant and to witnesses are to be framed 
to explore fully the basis for claimed 
entitlement rather than with an intent to refute 
evidence or to discredit testimony. In cases in 
which the nature, origin, or degree of disability 
is in issue, the claimant may request visual 
examination by a physician designated by VA and 
the physician's observations will be read into 
the record.  (Emphasis added).

Thus it would appear that the regulation, by which the Board 
is bound, does not provide support for the RO's belief that a 
hearing may be permitted only for presentation of evidence.  
The veteran seeks an opportunity to submit evidence, argument 
and contentions at a hearing, which he has the right to do.  
The Board was unable to locate any regulatory authority for 
limiting the number of hearings in a case such as the 
veteran's.

Briefly, the Board observes that the claim for service 
connection of a psychiatric disability including PTSD is 
based upon personal assault in service.  The record shows 
that some examiners have found PTSD and others have not.  
According to a May 2000 supplemental statement of the case, 
in March 2000 an examination was canceled apparently "after 
discussion with officials at the regional office".  The RO 
is directed to the holding in Patton v. West, 12 Vet. App. 
272 (1999) that clearly altered the landscape in the 
adjudication of claims of service connection for PTSD based 
upon personal assault.  The RO should also review the 
adjudication development guidance in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III,  5.14(c) for personal assault-PTSD 
claims.  There it is directed that "alternative sources" of 
information should be developed since service records "may 
be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities."  MANUAL M21-1, Part III,  5.14(c)(5).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 (VCAA), it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, for these reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of the veteran for 
cardiovascular disease, claimed residuals 
of chemical exposure and a psychiatric 
disability including PTSD.  


After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should schedule the veteran 
for a hearing before a Hearing Officer.  
The appellant should be advised of the 
hearing schedule and scheduled for a 
hearing, that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  

He should be informed of the consequences 
of failing to appear for the hearing.  
All communications with the appellant 
regarding the scheduling of the RO 
hearing should be documented in the 
claims folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2000) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  

Any binding and pertinent Court decisions 
that are subsequently issued also should 
be considered.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review any requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and the VCAA and if they are not, 
the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After undertaking any development deemed 
appropriate in addition to that specified 
above, particularly with respect to the claim 
of service connection for a psychiatric 
disability including PTSD, the RO should 
readjudicate the issues on appeal in 
accordance with all applicable law and 
regulations.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
accorded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the RO; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination without good 
cause shown may adversely affect the outcome of his claims.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


